Dibell, C.
Action to recover for merchandise sold and delivered. The action was *127dismissed at the close of the plaintiff’s testimony and judgment was entered. The defendant appeals from the judgment.
The complaint alleges that the defendant is an Illinois corporation. The defendant specifically denies it. There was no proof of incorpo-. ration. The sale and delivery of the merchandise is conceded. The action was dismissed because of lack of proof of thg incorporation of the plaintiff. The fact of corporate existence was not a material issue. It was not necessary to prove it. Finch, Van Slyck & McConville v. Le Sueur County Co-operative Co. 128 Minn. 73, 150 N. W. 226; Holden v. Great Western Ele. Co. 69 Minn. 527, 72 N. W. 805, 65 Am. St. 505. Whether the defendant’s denial was sufficient under G. S. 1913, § 7774 (E. L. 1905), § 4148, we need not consider.
Judgment reversed.